In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1154
DONALD S. HARDEN,
                                                Petitioner-Appellant,

                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
            No. 19-C-1503 — William C. Griesbach, Judge.
                     ____________________

  ARGUED DECEMBER 16, 2020 — DECIDED JANUARY 21, 2021
               ____________________
   Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. A jury found Donald Harden guilty
of conspiring to distribute heroin and further found that a
death had “resulted from” the use of that heroin. Based on
that ﬁnding, he was sentenced to life in prison under 21 U.S.C.
§ 841(b)(1)(B), the so-called “death-results” provision. This
provision increases the maximum statutory term of imprison-
ment for a drug oﬀense from 40 years to life on a ﬁnding that
“death or serious bodily injury result[ed] from the use of [the]
2                                                   No. 20-1154

substance.”
    After an unsuccessful direct appeal, Harden moved under
28 U.S.C. § 2255 to vacate his sentence. He asserted that his
trial counsel was ineﬀective in two ways: ﬁrst, for agreeing to
a jury instruction that repeated the text of § 841(b)(1)(B) but
did not elaborate that his heroin had to be the “but-for” cause
of the victim’s death; second, for failing to present expert tes-
timony to rebut the government’s evidence that his heroin
caused the victim’s death. The district court denied his mo-
tion without an evidentiary hearing. On appeal, Harden re-
news his arguments that counsel was ineﬀective and contends
that the district court abused its discretion by denying his mo-
tion without a hearing. Neither argument has merit, so we af-
ﬁrm.
                        I. Background
    A. The Offense and Trial
    On September 5, 2014, Frederick Schnettler was found
dead in his bedroom from an apparent heroin overdose.
Dr. Kristinza Giese, a medical examiner, performed an au-
topsy and ruled that the cause of death was “acute heroin tox-
icity.” Schnettler’s friend, Kyle Peterson, had sold him heroin
the day before, sometime before Schnettler died around 10:30
p.m. Peterson got that heroin from one of Harden’s associates,
Brandi Kniebes-Larsen.
    Harden was eventually charged with conspiring to dis-
tribute the heroin that resulted in Schnettler’s death, and the
case against him focused largely on Peterson’s delivery of 0.1
grams of heroin to Schnettler on the day he died. At trial, the
parties presented competing timelines of the delivery. The
government contended that Peterson delivered Harden’s
No. 20-1154                                                   3

heroin between 7:30 and 8:00 p.m. and that Schnettler died
from it shortly thereafter. The defense countered that Schnet-
tler received and used Harden’s heroin by 5:00 p.m., did not
get high from it, and overdosed on heroin or morphine he ob-
tained from another source later that evening.
   The government’s case began with Dr. Giese, the medical
examiner. Based on an examination of Schnettler’s body, she
opined that he died from a fatal dose of heroin. A toxicology
report, which showed that Schnettler’s urine contained mor-
phine and another heroin metabolite, conﬁrmed her opinion.
She explained that she would have seen a higher level of mor-
phine, beyond what metabolizes from heroin, if he had taken
morphine separately. Regarding when Schnettler consumed
the fatal dose, she said that death can occur between several
minutes to hours after a heroin injection, depending on its po-
tency. She explained that if Schnettler was communicative at
8:00 p.m. on the day he died (as shown in the text exchange
below, evidence suggests that he was), it would be “a little bit
surprising” for a dose injected by 5:00 p.m. to have killed him.
    Kyle Peterson testiﬁed next. He said that the heroin he de-
livered the day Schnettler died came from Harden by way of
Brandi Kniebes-Larsen. He bought it from her that afternoon
and got high. Later, between 7:00 p.m. and 8:00 p.m., he drove
to Schnettler’s to hand oﬀ 0.1 grams, which Schnettler used.
The next morning, Peterson said, he overdosed on the remain-
ing heroin around the time Schnettler was found dead. He
acknowledged that he “might have” initially told police he
drove to Schnettler’s immediately after buying heroin in the
afternoon. But, he said, he misspoke because he was still
shaky from his overdose and did not yet know that Schnettler
was dead when he gave that statement.
4                                                 No. 20-1154

    To suggest that Peterson had delivered heroin to Schnet-
tler earlier in the day, Harden’s counsel introduced the fol-
lowing text messages and call logs, showing attempts by
Schnettler to get heroin from Peterson after 5:00 p.m.:
         5:09 p.m. Schnettler: “It short for sure cus I
      thought last nights was small and this is way
      smaller also last nights was better”
         5:14 p.m. Peterson: “Yeah ik a couple other
      ones were too, Im grabnimg more of lastnight
      quality as we speaj”
         5:15 p.m. Schnettler: “Yeh dude I’ve almost
      done all of it and I'm not even high”
          5:21 p.m. Peterson: “Oh wow. I’m sorry man.
      I got some thing for you bud.”
         5:22 p.m. Schnettler: “How bout drop me an-
      other one oﬀ tonight”
          5:24 p.m. Peterson: “That’s what I’m saying”
           5:26 p.m. Schnettler: “Ima shower quick then
      I’ll call yah”
         5:39 p.m. Peterson: “Ight just grabbed that
      grey shit from lastnight so I got you”
         5:45 p.m. Schnettler: “Can u come this way
      quick”
          5:58 p.m. Peterson: “Yeah I can before I head
      to appleton”
          5:59 p.m. Schnettler: “Eta”
          6:17 p.m. [Schnettler calls Peterson]
No. 20-1154                                                5

          6:18 p.m. [Schnettler calls Peterson]
          6:42 p.m. [Peterson calls Schnettler]
          7:01 p.m. Schnettler: “Were the fuck are you”
          7:04 p.m. [Schnettler calls Peterson]
          7:04 p.m. Schnettler: “Hello”
          7:09 p.m. [Schnettler calls Peterson]
          7:38 p.m. Schnettler: “U on ur way”
          7:39 p.m. Peterson: “Yessir”
          7:40 p.m. Schnettler: “Eta”
          7:41 p.m. Schnettler: “?”
          7:42 p.m. [Schnettler calls Peterson]
          8:40 p.m. [Schnettler calls Peterson]
          8:53 p.m. [Schnettler calls Peterson]
    After 9:00 p.m., Schnettler did not communicate further
with Peterson but texted his friends, posted on Facebook, and
sent a ﬁnal text message to his mother at 10:20 p.m. Despite
this evidence, Peterson insisted that he delivered heroin to
Schnettler only once that day, and that the delivery occurred
between 7:00 p.m. and 8:00 p.m.
    Finally, the jury heard from Kniebes-Larsen. She testiﬁed
that Harden was her only source of heroin and on the day of
Schnettler’s death, she met with Harden to obtain some.
Harden warned her that she “needed to be very careful [with
it] because apparently there were bodies on [it].” She deliv-
ered that heroin to Peterson between 5:00 p.m. and 6:00 p.m.
When she was arrested the next day, she swallowed a bag
with 1.5 grams of the same heroin (about 15 times the amount
6                                                    No. 20-1154

that Peterson delivered to Schnettler) and survived. Although
she thought it was weak, she explained that heroin aﬀects
people diﬀerently.
    Before the close of evidence, the district court conferred
with the parties about the jury instructions and the verdict
form. Harden’s counsel said that the government’s proposed
instructions looked “reasonable” and he had no “particular
battle over anything.” For the special-verdict question about
Schnettler’s death, the parties agreed on the following lan-
guage drawn from the text of § 841(b)(1)(B): “Did the death of
Frederick J. Schnettler result from his use of heroin distrib-
uted by defendant Donald S. Harden?” Adhering to the par-
ties’ agreement, the court instructed the jury on this question
as follows:
      The United States does not have the burden of
      establishing that the Defendant intended
      death—intended that death resulted from the
      distribution or the use of the controlled sub-
      stance, nor does the United States have the bur-
      den of establishing that the Defendant knew or
      should have known that death would result
      from distribution of the controlled substance by
      the Defendant. If you ﬁnd the Government has
      proven beyond a reasonable doubt that Freder-
      ick J. Schnettler died as a result of the use of her-
      oin distributed by the Defendant, then you
      should answer question number one “yes.”
   During deliberations, a juror asked: “Can we factor in
other possibilities not presented?” The court said “yes” and
reminded the jury to use “common sense in weighing the ev-
idence and consider the evidence in light of your own
No. 20-1154                                                   7

everyday experience.” The jury found Harden guilty of con-
spiracy to distribute heroin. It answered “yes” to the special-
verdict question asking whether Schnettler’s death “result[ed]
from” heroin distributed by Harden. Based on this ﬁnding,
the district court sentenced Harden to life in prison under the
death-results provision in § 841(b)(1)(B).
   B. Post-Conviction Events
     On direct appeal, Harden challenged (among other things)
the suﬃciency of the evidence showing that his heroin was
the but-for cause of Schnettler’s death and the adequacy of the
instruction on causation. This Court rejected both challenges.
United States v. Harden, 893 F.3d 434 (7th Cir. 2018). We
acknowledged that the record contained evidence that
Harden’s heroin was not potent enough to kill and that the
defense had undermined the credibility of the witnesses who
supported the government’s timeline. Id. at 447. But, we con-
cluded, a jury could reasonably ﬁnd based on the evidence
that Harden’s heroin reached Schnettler between 7:00 p.m.
and 8:00 p.m. and that he overdosed on it shortly afterward.
Id. at 446. We further held that Harden had waived his chal-
lenge to the instruction on causation by expressly agreeing to
it. Id. at 450–51.
    Represented by new counsel, Harden has now moved for
collateral relief under 28 U.S.C. § 2255. He argues that counsel
was ineﬀective for agreeing to a death-results jury instruction
that failed to adequately explain the government needed to
prove Schnettler would not have died “but for” the heroin
Harden distributed. He further faults trial counsel for failing
to present expert testimony rebutting that the low amount of
heroin (0.1 grams) was enough to cause Schnettler’s death.
The district court denied his motion without an evidentiary
8                                                    No. 20-1154

hearing. It ruled that the jury instruction accurately stated the
law. Further, nothing showed that a jury could not under-
stand that the “resulting from” language in the instruction re-
quired the heroin to be the but-for cause of Schnettler’s death.
It also concluded his allegations oﬀered no reason to believe
that an expert could have provided useful testimony.
                          II. Analysis
    In reviewing denials of § 2255 motions, we review the dis-
trict court’s legal conclusions de novo and its decision to forgo
an evidentiary hearing for abuse of discretion. Martin v.
United States, 789 F.3d 703, 705 (7th Cir. 2015).
    A. Jury-Instruction Claim
    To prevail on his jury-instruction claim, Harden needed to
show both that counsel’s performance was objectively deﬁ-
cient and that he was prejudiced by it. Strickland v. Washing-
ton, 466 U.S. 668, 687 (1984). Failure to object to a defective or
confusing jury instruction may reﬂect deﬁcient performance.
See Cupp v. Naughten, 414 U.S. 141, 146–47 (1973); Baer v. Neal,
879 F.3d 769, 777–79 (7th Cir. 2018).
    Harden maintains that his trial counsel was ineﬀective for
agreeing to a jury instruction that did not explicitly state that
his heroin needed to be the “but-for” cause of Schnettler’s
death. He insists that the instruction was defective because,
although it recited the language from 21 U.S.C. § 841(b)(1)(B),
it did not explain that language. And, because we noted dur-
ing his direct appeal that the evidence of Schnettler’s cause of
death conﬂicted, he sees a reasonable probability that a
properly instructed jury would have reached a diﬀerent ver-
dict. In our view, though, Harden has met neither of the two
prongs of the Strickland test.
No. 20-1154                                                     9

    To begin, Harden cannot show that counsel performed de-
ﬁciently. He relies on Burrage v. United States, 571 U.S. 204
(2014), to argue that counsel agreed to a defective jury instruc-
tion. He views Burrage as requiring an explicit “but-for” in-
struction before a defendant may receive a death-enhanced
sentence under § 841(b)(1)(B). But in Burrage the Supreme
Court held only that a defendant cannot receive a death-en-
hanced sentence unless his drugs were an “independently
suﬃcient” cause of death, not simply a “contributing cause,”
as some circuits had ruled. Id. at 218–19. Embracing the stat-
ute’s text, the Court reasoned that “[t]he language Congress
enacted requires death to ‘result from’ use of the unlawfully
distributed drug, not from a combination of factors to which
the drug use merely contributed.” Id. at 216. Precisely because
it highlighted the importance of the text, Burrage did not state
that an instruction using the “result from” text of
§ 841(b)(1)(B) was defective.
    In light of Burrage and the facts of this case, counsel’s per-
formance was not deﬁcient. First, in the context of this case,
the instruction was a correct statement of the law. Because no
evidence would have led the jury to ﬁnd that heroin was
merely a “contributing” cause of Harden’s death, competent
counsel would not suspect that the instruction might be con-
fusing. Also, this court previously found no fault in an in-
struction identical to the one Harden challenges, so counsel
had no reason to deviate from it. The last time we considered
a death-results instruction, we rejected an attempt to embel-
lish the statutory language, explaining that the statute “was a
good deal clearer than the addition and probably clear
enough.” United States v. Hatﬁeld, 591 F.3d 945, 949 (7th Cir.
2010). True, Hatﬁeld was decided before Burrage. But Burrage
did not abrogate it. To the contrary, Burrage cited Hatﬁeld
10                                                      No. 20-1154

favorably. See Burrage, 571 U.S. at 211.
    Harden replies that Krieger v. United States, 842 F.3d 490
(7th Cir. 2016), has since undermined Hatﬁeld. But, as he ad-
mits, Krieger was not a jury-instruction case. There, we va-
cated a death-enhanced sentence because the sentencing or-
der was so “awash in confusion about what causation means”
that we could not tell if the district court had used the correct
standard. Id. at 501. The confusion was compounded by “a
lack of clarity in the case law at the time about what type of
causation was required.” Id. at 502. Since Hatﬁeld, we have not
revisited whether a death-results instruction requires more
than the statutory text. And Krieger was decided after
Harden’s trial, so counsel cannot be faulted for not using it as
a basis for an objection. *
    Harden also attempts to draw support from three out-of-
circuit cases for the proposition that counsel’s failure to de-
mand an elaboration on § 841(b)(1)(B)’s statutory text can be
reversible error. See Santillana v. Upton, 846 F.3d 779, 785 (5th
Cir. 2017); United States v. Alvarado, 816 F.3d 242, 248–49 (4th
Cir. 2016); United States v. MacKay, 610 Fed. App’x 797, 799
(10th Cir. 2015). But Alvarado actually approved an unadorned
“death-results” instruction like the one in this case and com-
mented only that, in a mixed-toxicity case (like the other two


     *As we make clear, counsel was not ineﬀective for agreeing to
the jury instruction that tracked the language of the statute and our
prior opinion in Hatﬁeld. In light of Burrage, we invite our Circuit’s
Pattern Criminal Jury Instruction Committee to consider adding a
pattern jury instruction for the death-results provision in 21 U.S.C.
§ 841(b)(1)(B) and evaluate whether some deviation from the lan-
guage in the statute would be appropriate in certain circumstances.
No. 20-1154                                                    11

that Harden cites), “a court’s refusal to clarify the phrase ‘re-
sults from’ might become a problem.” 816 F.3d at 248–49.
Schnettler died from the toxicity of a single drug, so the con-
cern of those cases is absent here.
    Even if counsel’s stipulation to the instruction were deﬁ-
cient, Harden cannot show that he was prejudiced by it. He
insists that the jury’s single question to the court (“can we fac-
tor in other possibilities”) shows that jurors did not under-
stand the death-results instruction. But the question has none
of the required context. See Cupp, 414 U.S. at 146. And as dis-
cussed above, nothing about the context of this trial suggests
that, like in Burrage, the jury believed that it could hold the
defendant liable for a death if heroin was only a “contributing
cause.” Rather, the trial focused on competing timelines of the
heroin delivery. Dr. Giese, the only witness who testiﬁed
about causation, stated that Schnettler died from a heroin
overdose. Her testimony highlighted that Harden’s liability
depended on when Schnettler had received heroin from Pe-
terson: if he used it by 5:00 p.m. on the day of his death, as
Harden contended, rather than around 7:30 p.m. as the gov-
ernment countered, then it would be “a little bit surprising”
for him to have overdosed on it and still be texting friends at
8:00 p.m. And during closing arguments the parties empha-
sized that the issue before the jury depended on its evaluation
of the competing evidence of when Schnettler received and
used Harden’s heroin. Thus, the absence of a “but-for” deﬁni-
tion on the instruction does not undermine conﬁdence in the
verdict. Strickland, 466 U.S. at 686.
12                                                   No. 20-1154

     B. Evidentiary Hearing
    Harden’s next argument fares no better. He contends that
the district court abused its discretion by refusing to hold a
hearing on his claim that his trial counsel should have called
a medical expert. An evidentiary hearing on a § 2255 motion
is required unless the record “conclusively show[s] that the
prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); Kafo v.
United States, 467 F.3d 1063, 1067 (7th Cir. 2006) (internal cita-
tions omitted). Harden insists that his § 2255 motion, which
faults counsel for “fail[ing] to present medical expert testi-
mony regarding the statistical likelihood that ingesting 0.1
grams of heroin could have caused the victim’s death,” ade-
quately alleged facts entitling him to a hearing.
    The district court correctly concluded that none of
Harden’s allegations would entitle him to relief. First, he did
not allege that counsel failed to consult with an expert or that
the decision not to call one was anything but strategic. To the
contrary, our review of the record shows that counsel told the
district court that he had “retain[ed] and consult[ed] with a
toxicology expert relating to the death.” In some cases, if
counsel fails to consult an expert who could provide exculpa-
tory evidence, and if a defendant pleads guilty instead of go-
ing to trial, failure to consult an expert may reﬂect deﬁcient
performance. See, e.g., Anderson v. United States, 981 F.3d 565,
574 (7th Cir. 2020); Carter v. Duncan, 819 F.3d 931, 942 (7th Cir.
2016). But, given the evidence that counsel did consult an ex-
pert, the decision not to call that expert “is a paradigmatic ex-
ample of the type of strategic choice that, when made after
thorough investigation of the law and facts, is virtually un-
challengeable.” Hinton v. Alabama, 571 U.S. 263, 275 (2014) (ci-
tations omitted).
No. 20-1154                                                   13

    Second, Harden does not allege that he can adduce expert
evidence suggesting that the ingestion of 0.1 grams of heroin
is not lethal. See Long v. United States, 847 F.3d 916, 920 (7th
Cir. 2017). Without such an assertion or support, his petition
merely reprises his challenge on direct appeal to the suﬃ-
ciency of the evidence against him. Harden points out that the
medical examiner never said that “death could result from .1
grams of heroin” and that “another witness testiﬁed that she
ingested 15 times that amount of the same heroin with no ill
eﬀect.” True, the only evidence that the heroin Peterson deliv-
ered was potent enough to be lethal came from Kniebes-
Larsen (who did not suﬀer any ill eﬀects from it but suggested
that it could be lethal) and Peterson (who said that he over-
dosed on it). Even though this court previously recognized
that this evidence was weak, however, the jury was nonethe-
less permitted to accept it. See Harden, 893 F.3d at 447. Without
a showing that the expert testimony he now faults trial coun-
sel for not introducing even exists, a bare challenge to the suf-
ﬁciency of the evidence does not justify collateral relief. See
Ellison v. Acevedo, 593 F.3d 625, 634 (7th Cir. 2010).
                                                    AFFIRMED